Reasons for Allowance

1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 


2. The following is an Examiner's Statement of Reasons for Allowance: 

The objections and rejection of record have been withdrawn in view of Applicant’s amendment and arguments, the Declaration under 37 CFR 1.132 by Dr. Nobuyuki Takakura, and the evidentiary references cited therein.

Specifically, the Written Description rejection set forth in section 7 of the previous office action dated 06/29/2020 is not applicable to the amended claims reciting a lysophospholipid receptor-activating substance which is a lysophosphatidic acid receptor 4-activating substance with lysophospholipid-like structure, based on the knowledge in the art at the time the application was filed, as explained in Applicant’s Remarks and the Declaration by Dr. Takakura, and as reflected in the evidentiary references cited therein and in the disclosure of the present application.

The Enablement rejection set forth in subsection 8(II) of the previous office action is withdrawn, because the working examples disclosed in the present specification are deemed to adequately support the claimed method, as presently amended.

The rejection under 35 U.S.C. 102(a)(1) set forth in section 10 of the previous office action is withdrawn, because Piazza does not teach or suggest a method of administering LPA to a subject receiving cancer immunotherapy.

The rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) set forth in sections 11 and 12 of the previous office action, and the Double Patenting rejection set forth in section 14 of the previous office action, are withdrawn because the agent 


3. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644